Case 0:19-cv-62974-RAR Document 31 Entered on FLSD Docket 06/26/2020 Page 1 of 2



                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF FLORIDA

   OJ COMMERCE LLC,
                                                                         CASE NO. 1:19-cv-62974-RAR
              Plaintiff,

   v.

   HOME CITY INC,

              Defendants.
                                                               /

  DEFENDANT’S UNOPPOSED MOTION TO SEAL DEFENDANT’S MOTION TO COMPEL
              PURSUANT TO STIPULATION OF CONFIDENTIALITY

             Defendant, HOME CITY, INC. (“Home City”), by and through its undersigned counsel,

  pursuant to parties’ Stipulation of Confidentiality, hereby files its Notice of Inadvertent

  Disclosure and moves the Court to seal Defendant’s Motion to Compel Discovery Requests

  (“Motion to Compel”) filed on June 26, 2020 [D.E. 30] pursuant to their Stipulation of

  Confidentiality.

             1.         The Defendant’s Motion to Compel [D.E. 30] was ordered to be filed today before

  12:00 p.m. by this Court. The Defendant filed its Motion to Compel at 10:55 a.m. The Defendant’s

  counsel was made aware by the Plaintiff’s counsel that the Motion to Compel may contain

  confidential information relating to the Plaintiff’s specific damages and business information. The

  Defendant and their counsel do not believe that its Motion to Compel contains any confidential

  information whatsoever as all information within the Motion to Compel was provided to the

  undersigned without any such designation, but, in an overabundance of caution, and in an effort




                                                STOK KON + BRAVERMAN
        1 East Broward Blvd, Suite 915 • Fort Lauderdale, FL 33301 • P: 954.237.1777 • Fax: 954.237.1737 • E-mail: service@stoklaw.com
Case 0:19-cv-62974-RAR Document 31 Entered on FLSD Docket 06/26/2020 Page 2 of 2
                                                                                                 Case No.: 1-19-cv-62974-RAR
                                                                                           Unopposed Motion to File Under Seal
                                                                                         _________________________________
  of good faith, the Defendant asks this Court to seal the Motion to Compel until the parties agree

  otherwise [D.E. 30].

                                      LOCAL RULE 7.1(a)(3) CERTIFICATION

          Pursuant to Local Rule 7.1(a)(3) of the Southern District of Florida, undersigned counsel

  certifies that he has conferred with counsel for Plaintiff in good faith before filing this Motion.

                                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed and served

  via email on this 26th day of June, 2020, to: sam@hechtlawpa.com.




                                                                          Respectfully submitted,
                                                                          STOK KON + BRAVERMAN
                                                                          1 E. Broward Boulevard
                                                                          Suite 915
                                                                          Fort Lauderdale, FL 33301
                                                                          P.954.237.1777
                                                                          F.954.237.1737
                                                                          /s/ Gabriel Mandler
                                                                          GABRIEL MANDLER, ESQ.
                                                                          Florida Bar No. 1002499




                                             STOK KON + BRAVERMAN
     1 East Broward Blvd, Suite 915 • Fort Lauderdale, FL 33301 • P: 954.237.1777 • Fax: 954.237.1737 • E-mail: service@stoklaw.com
